PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals the district court’s orders denying his motion for leave to file a complaint and denying his motions for summary judgment and reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Armstrong v. Doe, No. MISC-00-50-1 (M.D.N.C. June 12 & Dec. 13, 2000). We also deny Armstrong’s motion filed in No. 00-1861 seeking permission to file a motion for relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.